Bloodworth, J.
1. The only special ground of the motion for a new trial alleges.that the court erred in instructing the jury as follows: .“And I charge you that the failure to state a material fact, if not done fraudulently, does not void, but the willful concealment of such a fact, which would enhance the risk, will void the policy.” This excerpt from the charge is a part of § 2481 of the Civil Code of 1910, and, as an abstract proposition of law, is correct. However, it was alleged to be error because it was confusing and misleading to the jury. Eor neither of these reasons did the court err in giving this excerpt in charge. Blaylock v. Walker County Bank, 36 Ga. App. 378 (3) (136 S. E. 924); Hill Bros. v. Render, 33 Ga. App. 14 (7) (125 S. E. 79).
2. The evidence authorized the jury to find for the plaintiff the principal sued for, and also the penalty and attorney’s fees. The verdict has the approval of the judge who tried the case, and where no error of law has been committed upon the trial, and there is any evidence, however slight, to support the verdict, which has the approval of the trial judge, this court is absolutely without authority to interfere.

Judgment affirmed.


Broyles, C. J., and Luke, J., eoneur.